DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek [US 2019/0181897] in view of Tu [US 2016/0072590].
As claims 1 and 8, Baek discloses a method of a communication device for self-interference signal cancellation supporting a full duplex (FD) operation [Fig 1 and 4 disclose a full duplex self-interference cancellation], the method comprising identifying channel estimation information for a self-interference signal [Fig 6, Ref S602 for identifying the information for using in channel estimation for a self-interference signal]; generating input data for estimating a nonlinear component of the self-interference signal based on a digital transmission signal associated with the self-interference signal and the channel estimation information [Fig 6, Ref S604 discloses an input data is generated using the identified information “the output data of S602” and transmitted digital signals “Xn”]; and estimating the nonlinear component of the self-interference signal based on the digital transmission signal and the input data [Fig 6, Ref 600 discloses estimating nonlinear module of self-interference signal based on “Xn” and input data such as the output values of S604 or S610].  However, Baek fails to disclose what Tu discloses estimating the nonlinear component of the self-interference signal with a preset neural network-based self-interference signal cancelation technique, using the digital transmission signal and the input data as inputs by a pre-trained fully connected multilayer perceptron (FC-MLP) module including an output layer, wherein the output layer includes 2 nodes, which output a real part value and an imaginary part value, respectively, of the nonlinear component of the self-interference signals [Fig 4A discloses the input data and transmission data Ref 402 and 408 used as inputs into a pre-trained fully connected multilayer perceptron Ref 400 which includes an output layer has 2 nodes which output real and imaginary, Fig 6B has two nodes at the output layer for provide real and imaginary, Par. 0003 wherein Fig 6B uses a preset neural network-based self-interference signal cancelation technique, Par. 0003 and Fig 8] . 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using a preset neural network-based self-interference signal cancellation technique to estimate a nonlinear component of the self-interference signal wherein output layer of the pre-trained fully connected multilayer perceptron having two nodes for outputting real and imaginary as disclosed by Tu into the teaching of Baek.  The motivation would have been to minimize an error for the adjustment signals.
As claims 2 and 9, Baek the generating the input data comprises generating the input data by multiplying the digital transmission signal and the channel estimation information [Fig 6, the output of S604 and S610 are a.h.xn where a.h is channel estimated data and xn is a transmitting digital signal]. 
As claims 3 and 10, Tu discloses the preset neural network-based self-interference signal cancellation technique is a multilayer neural network-based self-interference signal cancellation technique [Fig 6B].
As claims 7 and 14,  Baek discloses the communication device is a communication device of a terminal or a communication device of a base station [Fig 1 includes base station and terminal].
Claims 5-6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek and Tu as applied to claims 1 and 8 above, and further in view of Bharadia [US 2017/0187513].
As claims 5 and 12, Baek and Tu fail to disclose what Bharadia discloses removing a linear component of the self-interference signal based on the channel estimation information [Par. 0015, 0023, 0131]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for removing a linear component of the self-interference signal based on the channel estimation information as disclosed by Bharadia into the teaching of Baek and Tu.  The motivation would have been to obtain a quality signal.
As claim 6 and 13, Baek and Tu fail to disclose what Bharadia removing the nonlinear component of the self-interference signal by subtracting the estimated nonlinear component from the self-interference signal from which the linear component has been removed [Par. 0015, 0023, 0131]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for removing a linear component of the self-interference signal based on the channel estimation information as disclosed by Bharadia into the teaching of Baek and Tu.  The motivation would have been to obtain a quality signal.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414